                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA

ANDREW BELLAMY,                         )
                                        )
            Plaintiff,                  )
                                        )
v.                                      )         Case No. CIV-18-206-KEW
                                        )
ANNIE BRUNER,                           )
                                        )
            Defendant.                  )

                                 OPINION AND ORDER


      This matter comes before the Court on the Order to Show Cause

entered August 9, 2018 and the subsequent response by Defendant.

This Court required Defendant to show cause as to why this case

should not be remanded to the state court from which it was removed

based upon a lack of federal subject matter jurisdiction.                 This

case arose from a Petition for Protection from Abuse Order or a

protective order issued by the state district court in Montgomery

County, Kansas.          As a threshold matter, a party cannot remove a

case from one state’s state district court to the Federal Court of

the party’s choice in another state.            The case must be removed “to

the district court of the United States for the district and

division embracing the place where such action is pending.”                   28

U.S.C. § 1441(a).         On this issue alone, removal was improper.

      However,      on    a   jurisdictional     basis,   removal   was   also

inappropriate to this Court.          Domestic issues have been determined

to   be   outside    of    the   jurisdiction   of   federal   courts   and   an
exception to diversity jurisdiction.        See Vaughan v. Smithson, 883

F.2d 63 (10th Cir. 1989).       Defendant’s references to a Missouri

custody   order   and   compliance   with    the   Uniform    Child   Custody

Jurisdiction Enforcement Act (“UCCJEA”) and even constitutional

challenges to the UCCJEA as suggested by Defendant does nothing to

confer federal jurisdiction to this Court.         Nothing prevents state

courts from ruling upon the constitutionality of statutes.                In

fact, they may be more competent to do so given the issues involved

in such a determination reference state laws almost exclusively.

The only document removed to this Court is the Petition for a

protective order from the Kansas state court.              Any other issues

which might be raised by Defendant through the Notice of Removal

outside   of   the   Petition   in   an     attempt   to     confer   federal

jurisdiction would also be improper.

     In response to the show cause order, Defendant asserts that

the case of Brunt v. Abernathy, 79 So.3d 425 (La. App. 3d Cir.

2011) stands for the proposition that this Federal Court possesses

jurisdiction to consider a case under the UCCJEA.              In fact, the

case arises in a state court in Louisiana and addresses one state

court giving full faith and credit to the domestic orders in

another state court.       Federal jurisdiction is not implicated.

Indeed, the case bolsters this Court’s position that these type of

domestic issues are best left to the state courts.

     Defendant also included a “Request to Join Cases” as a part of

                                     2
the removal petition, requesting that this case be consolidated

with the case styled Annie Bruner v. Andrew Bellamy, CIV-18-190-RAW

pending before United States District Judge Ronald A. White. Given

the jurisdictional defects in the current removal action and the

faulty   removal   procedure   employed   by   Defendant,   it   would   be

improper to join this action with the one pending before Judge

White which ostensibly asserts original federal jurisdiction.

     IT IS THEREFORE ORDERED that this case is hereby REMANDED to

the District Court in and for Montgomery County, Kansas for further

adjudication based upon the lack of federal jurisdiction over the

subject matter of the action.

     IT IS SO ORDERED this 20th day of March, 2019.




                                 ______________________________
                                 KIMBERLY E. WEST
                                 UNITED STATES MAGISTRATE JUDGE




                                   3
